United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                                                                        February 16, 2004
                                   In the
                                                                     Charles R. Fulbruge III
               United States Court of Appeals                                Clerk
                          for the Fifth Circuit
                              _______________

                                m 03-30230
                              _______________



                     ZEN-NOH GRAIN CORPORATION,

                                                 Plaintiff,

                                  VERSUS

                           THEOGENNITOR M/V,
            HER ENGINES, TACKLE, FURNITURE, APPAREL, ETC.; ET AL.,

                                                 Defendants.


                     *********************


         AMERICAN GUARANTEE & LIABILITY INSURANCE COMPANY,

                                                 Plaintiff-Appellant,

                                  VERSUS

 MUNICH REINSURANCE COMPANY; TANKERTRADE MARINE, LIMITED COMPANY;
     POLEMBROS SHIPPING LIMITED; NEW REINSURANCE CORPORATION;
GENERAL REINSURANCE CORPORATION; GLOBAL CAPITAL REINSURANCE LIMITED;
                 GE FRANKONA REINSURANCE LIMITED,
            FORMERLY KNOWN AS FRANKONA REINSURANCE COMPANY;
             REINSURANCE AUSTRALIA CORPORATION LIMITED,

                                                 Defendants-Appellees.
                                      _________________________

                              Appeal from the United States District Court
                                 for the Eastern District of Louisiana
                                          m H-02-CV-4871
                                   _________________________




Before JONES, MAGILL,* AND SMITH,
  Circuit Judges.

PER CURIAM:**

    In this insurance dispute, the district court
dismissed on the ground of forum non con-
veniens. We have read the briefs and have
heard the arguments of counsel and have con-
sulted applicable portions of the record. We
conclude that the district court did not abuse
its discretion in “finding that England is the
better forum for litigation of these issues.”

   The district court explained its reasons in a
careful and thorough “Order and Reasons” en-
tered December 18, 2002. The court consid-
ered all the applicable factors, including the
adequacy of the English forum and the ap-
plicable public and private factors. The judg-
ment is AFFIRMED, essentially for the rea-
sons provided by the district court.




   *
     Circuit Judge of the United States Court of
Appeals for the Eighth Circuit, sitting by desig-
nation.
   **
      Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be pub-
lished and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                       2